In re Annette Whorton-Jordan; Anthony Karl Spiller; Arliscia Irving; Bridget Bryant; Carla Hopes-Adams; Dell Horton-Avery; Derrick Hopes; Donald Ray Shepherd; Donnita Hopes-Jackson; Elijah Rubins; Gary Flem; Glenae Flem; Janice Brooks; Jessica Shepherd; Joan Marie Whorton-Smith; John H. Horton, Jr.; Kawana Hopes-Bowie; Linda Flem-Buttrill; Mattie Whorton-Manuel; Myron Hopes; Reginald Irving; Rhonda Hopes-Lewis; Ronald Bernard Hopes; Ronnie E. Horton; Roosevelt Hopes; Ruth Elizabeth Middleton; Shirley Horton-Molina; Tammy Irving Alfred; Timothy John Shepherd; — Plaintiffs); Applying For Writ of Certiorari and/or Review, Parish of Deso-to, 42nd Judicial District Court Div. A, No. 74,521; to the Court of Appeal, Second Circuit, No. 50,300-CA.
Denied.